— In an action to recover damages for breach of contract, defendant appeals from an order of the Supreme Court, Nassau County (Vitale, J.), dated August 17, 1982, which granted plaintiff’s motion for partial summary judgment and directed an assessment of damages. Order reversed, with $50 costs and disbursements, and motion denied. Special Term erred in granting plaintiff’s motion for partial summary judgment. The contract is ambiguous and subject to differing interpretations. Thus, there is a triable issue of fact concerning the intention of the parties (Schluter v Wolfson, 34 AD2d 772; see Allied Clove Lakes Co. v Demisay, 74 AD2d 466, 468; Continental Ins. Co. v Kingston Equip. Rental, 59 AD2d 964, 965). Defendant’s supporting papers set forth sufficient information to warrant a trial. Damiani, J. P., Thompson, O’Connor and Niehoff, JJ., concur.